Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of appeal brief filed on 2/14/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filling a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/             Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                           


Response to Amendment
The Amendment filed Feb. 14, 2022 has been entered. Claims 1-4, 6, 8 and 10-23 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 12-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (US 2018/0126634) in view of Bamberg et al. (US 2017/0252860), further in view of Meess et al. (US 2018/0253080).
Regarding claim 1, 4, 21-22 Buerger discloses an additive manufacturing system (i.e. Fig. 1 a schematic representation of an embodiment of an inventive apparatus for the additive manufacture of components as illustrated by the example of selective laser melting ([0027])). The system/apparatus includes: a powder bed (i.e. the powder bed 12, [0031]); an additive mechanism head (Fig. 1, item 4)) that is configured to emit a first energy into the powder bed to form at least one layer of the component (i.e. a semi-finished product 3 (part of a component) ([0031]); a solid layer 14 ([0037])),
wherein Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the additive manufacturing head which is configured to emit the first energy as one or laser beams (i.e. the laser beam 13 of a laser 4 ([0031])) is movable (related to claim 4) (as shown in illustrations 15 and 18 in Fig. 2); 
a part exposing mechanism that is configured to operate so that the component is in a first position at a first time within the powder bed (Fig. 2, illustration 15), and a second position at a second time in which a portion of the component is exposed outside of the powder bed (Fig. 2, illustration 17); and 
a surface smoothing head (Fig. 1, item 7) coupled to the additive manufacturing head.
However, Buerger does not explicitly disclose that the surface smoothing head emitting a second energy such as one second laser beam onto the portion of the component. In the same field of endeavor, micro-forging in additive manufacturing, Bamberg discloses that, as illustrated in Figs. 1-2, instead of the ultrasonic impact treatment illustrated in Figs. 2-5, it is of course also possible to carry out a laser shock peening (emitting a second energy), instead of tool 17 that acts on the component 3 or 3’, a corresponding laser beam in the form of laser pulses then acts on the components 3 or 3’ corresponding to the device of Fig. 1 ([0042]). Thus, Bamberg discloses that, the surface smoothing head (Fig. 1, item 17) that is configured to emit a second energy onto the portion of the component in the second position to smooth the portion of the component. 
The claimed the surface smoothing head emitting a second energy such as one second laser beam onto the portion of the component is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the surface smoothing head emitting a second energy comes from Bamberg itself.      
However, Buerger does not explicitly disclose that the surface smoothing head and the additive manufacturing head are directly connected.      
In the same field of endeavor, multi-tool manufacturing system, Meess discloses that, as illustrated in Figs. 1C-1E, the one or more robots 112a and 112b can move in a build volume that is within a region that is approximately within the dimensions of the periphery of the build platform 106 ([0034], lines 3-6). Meess discloses that, as illustrated in Fig. 1A, the multi-tool manufacturing system 100 includes a build platform 106, one or more robot carriages 108a-108b, one or more platform carriages, e.g., platform carriage 110 of Fig. 1B, one or more robots 112a-112b, and a support, e.g., support 118 of Fig. 1B. In some implementations, the multi-tool manufacturing system 100 can include an enclosure that houses the build platform and the robots ([0024], lines 1-9).
 That is, the robot can include a rigid structural member that projects from a support ([0028], lines 1-8 from bottom). Thus, Meess discloses that, the additive manufacturing head is moveably coupled to the surface smoothing head by an articulating arm or member as a mounting coupling (related to claims 21-22). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Meess to provide that the surface smoothing head directly connects to the additive manufacturing head through a mounting coupling or a robotic arm/member. Doing so would be possible to move each additive manufacturing robot independently and without interference from another additive manufacturing robot (to improve efficiency), as recognized by Meess ([0011]). 
	Regarding claim 2, Buerger discloses that, as illustrated in Fig. 1, the additive manufacturing system includes a container defining a forming chamber (i.e. the process can take place in a sealed space provided by a housing 11 of the apparatus 1 ([0032])).
	Regarding claim 3, Berger discloses that, as illustrated in Fig. 1, in the additive manufacturing system the part exposing mechanism (i.e. a lifting table 2 ([0031])) is on or within the container. 
	Regarding claim 6, Buerger discloses that, as illustrated in Fig. 1, in the additive manufacturing system the surface smoothing head (i.e. the cleaning apparatus in the form of a brush 7 ([0037])) is movable (as shown in a double arrow (↔)).
Regarding claim 8, Bamberg discloses that, the first energy is the laser beam 13 of a laser 4 ([0029]) and the second energy is possible to carry out a shock peening ([0042]). They are the same type of energy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buerger to incorporate the teachings of Bamberg to provide that the first and second energy is the same type of energy (laser beam). Doing so would be possible to eliminate defect sites such as pores or microcracks in the surface or in regions near the surface, as recognized by Bamberg ([0008]).
Regarding claim 10, Buerger discloses that, as illustrated in Figs. 1-2, in the additive manufacturing system the surface smoothing head is (movably (as shown in a double arrow (↔))) coupled to the additive manufacturing head.
Regarding claims 12-13, Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the part exposing mechanism (i.e. the lifting table 2, [0037]) includes an actuator assembly (e.g. majorly comprising the lifting table, on the platform of which is disposed a semi-finished product 3 on which material is deposited in layers to create a three-dimensional component ([0031])) that is configured to move the component upwardly into the second position so that the portion of the component extends upwardly past a top surface of the powder bed (i.e. For this purpose, the component 3 is raised by the lifting table 2 such that at least the most recently generated solid layer 14, and preferably several, for example 5 to 20, of the recently generated solid layers, of the component 3 protrude(s) from the powder bed 12, such that the brush 7 can be moved, as indicated by the arrow in Fig. 1, over the previously produced component 3 in order that the most recently generated solid layer and parts of the component 3 may be cleaned of loose powder material by the movement relative to the component 3 ([0037])). For one of ordinary skilled in the art, the lifting table includes the actuator (i.e. the piston-shaped structure below the component 3 in Fig.2) driven by a motor (not shown) to drive the lifting table up and down vertically. Apparently, Buerger discloses that, the actuation assembly includes a forming bed (e.g. a semi-finished product 3) that supports the component (e.g. the component 3 including layers 14), and an actuator (i.e. the piston-shaped structure below the component 3 in Fig.2) operably coupled to the forming bed.   
Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buerger et al, Bamberg et al and Meess as applied to claim 1 above, further in view of Kubo et al. (US 2001/0045678).
Regarding claim 11, the combination discloses the part exposing mechanism is coupled with the manufacturing head, the surface smoothing head to further clean the component. For one of ordinary skilled in the art, this process is controlled by a control unit (maybe involving a computer). However, the combination does not explicitly disclose the forming control unit. In the same field of endeavor, 3D printing, Kubo discloses that, as illustrated in 1, a computer control system (Fig. 1, items 10 (including items 11 and 12)) that is programmed or otherwise configured to facilitate the formation of a 3D object. Thus, Kubo teaches the forming control unit in communication with the additive manufacturing head, the part exposing mechanism, and the surface smoothing head, wherein the forming control unit is configured to operate the additive manufacturing head, the part exposing mechanism, and the surface smoothing head. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kubo to provide the control unit to operate the cleaning process. Doing so would be possible to improve the efficiency of the additive manufacturing process.
Regarding claims 14-15, the combination of Buerger et al and Bamberg et al discloses the part exposing mechanism. However, the combination does not explicitly disclose a drainage system to collect powder when the component exposing/raising out the powder bed. Kubo discloses that, as illustrated in Fig. 1, the powder material deposited in the recovery section 71 is carried through the powder carrier conduit 81 by the powder carrier screw 82 and resupplied to the inside of the tank (reservoir) 41 in the powder supply section 40 for reuse ([0061]). The powder supply section 40 comprises the tank 41 for powder material, and a shutoff plate (i.e., a removable cover) 42 which provided at a powder supply port (outlet) of the tank 41 to open and close the powder supply port at a command from the drive controller 12 ([0062]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kubo to provide a drainage system to collect powder when the component exposing/raising out the powder bed. Doing so would be possible to improve the efficiency of the additive manufacturing process. 
Claims 16-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (US 2018/0126634) in view of Bamberg et al. (US 2017/0252860), further in view of Meess et al. (US 2018/0253080).
Regarding claims 16, 23, Buerger discloses an additive manufacturing method (i.e. the present invention provides a method for the additive manufacture of a component ([0009])). The method includes: emitting a first energy from an additive manufacturing head (the laser beam 13 of a laser 4, [0031]) into a powder bed (i.e. the powder bed 12, [0031]) to form at least one layer of a component (i.e. a semi-finished product 3 (part of a component) ([0031]); a solid layer 14 ([0037])), wherein Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the additive manufacturing head which is configured to emit the first energy as one or laser beams (i.e. the laser beam 13 of a laser 4 ([0031])) is movable (as shown in illustrations 15 and 18 in Fig. 2); 
operating a part exposing mechanism so that the component is in a first position at a first time within the powder bed (Fig. 2, illustration 15), and a second position at a second time in which a portion of the component is exposed outside of the powder bed (Fig. 2, illustration 17).      
However, Buerger does not explicitly disclose that the surface soothing head emitting the second energy such as laser beam onto the portion of the component. In the same field of endeavor, micro-forging in additive manufacturing, Bamberg discloses that, as illustrated in Figs. 1-2, instead of the ultrasonic impact treatment illustrated in Figs. 2-5, it is of course also possible to carry out a laser shock peening (emitting a second energy), instead of tool 17 that acts on the component 3 or 3’, a corresponding laser beam in the form of laser pulses then acts on the components 3 or 3’ corresponding to the device of Fig. 1 ([0042]). Thus, Bamberg discloses that, the surface smoothing head (Fig. 1, item 17) that is configured to emit a second energy onto the portion of the component in the second position to smooth the portion of the component. 
The claimed the surface smoothing head emitting a second energy such as one second laser beam onto the portion of the component is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the surface smoothing head emitting a second energy comes from Bamberg itself.  
However, Buerger does not explicitly disclose that the surface smoothing head and the additive manufacturing head are directly connected.      
In the same field of endeavor, multi-tool manufacturing system, Meess discloses that, as illustrated in Figs. 1C-1E, the one or more robots 112a and 112b can move in a build volume that is within a region that is approximately within the dimensions of the periphery of the build platform 106 ([0034], lines 3-6). Meess discloses that, as illustrated in Fig. 1A, the multi-tool manufacturing system 100 includes a build platform 106, one or more robot carriages 108a-108b, one or more platform carriages, e.g., platform carriage 110 of Fig. 1B, one or more robots 112a-112b, and a support, e.g., support 118 of Fig. 1B. In some implementations, the multi-tool manufacturing system 100 can include an enclosure that houses the build platform and the robots ([0024], lines 1-9).
 That is, the robot can include a rigid structural member that projects from a support ([0028], lines 1-8 from bottom). Thus, Meess discloses that, the additive manufacturing head is moveably coupled to the surface smoothing head by an articulating arm or member as a mounting coupling (related to claims 23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Meess to provide that the surface smoothing head directly connects to the additive manufacturing head through a mounting coupling or a robotic arm/member. Doing so would be possible to move each additive manufacturing robot independently and without interference from another additive manufacturing robot (to improve efficiency), as recognized by Meess ([0011]).
Regarding claims 17-18, Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the part exposing mechanism (i.e. the lifting table 2, [0037]) includes an actuator assembly (e.g. majorly comprising the lifting table, on the platform of which is disposed a semi-finished product 3 on which material is deposited in layers to create a three-dimensional component ([0031])) that is configured to move the component upwardly into the second position so that the portion of the component extends upwardly past a top surface of the powder bed (i.e. For this purpose, the component 3 is raised by the lifting table 2 such that at least the most recently generated solid layer 14, and preferably several, for example 5 to 20, of the recently generated solid layers, of the component 3 protrude(s) from the powder bed 12, such that the brush 7 can be moved, as indicated by the arrow in Fig. 1, over the previously produced component 3 in order that the most recently generated solid layer and parts of the component 3 may be cleaned of loose powder material by the movement relative to the component 3 ([0037])). For one of ordinary skilled in the art, the lifting table includes the actuator (i.e. the piston-shaped structure below the component 3 in Fig.2) driven by a motor (not shown) to drive the lifting table up and down vertically. Apparently, Buerger discloses that, the actuation assembly includes a forming bed (e.g. a semi-finished product 3) that supports the component (e.g. the component 3 including layers 14), and an actuator (i.e. the piston-shaped structure below the component 3 in Fig.2) operably coupled to the forming bed.   
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buerger et al, Bamberg et al and Meess as applied to claim 16 above, further in view of Kubo et al. (US 2001/0045678).
Regarding claims 19-20, the combination of Buerger et al and Bamberg et al discloses the part exposing mechanism. However, the combination does not explicitly disclose a drainage system to collect powder when the component exposing/raising out the powder bed. Kubo discloses that, as illustrated in Fig. 1, the powder material deposited in the recovery section 71 is carried through the powder carrier conduit 81 by the powder carrier screw 82 and resupplied to the inside of the tank (reservoir) 41 in the powder supply section 40 for reuse ([0061]). The powder supply section 40 comprises the tank 41 for powder material, and a shutoff plate (i.e., a removable cover) 42 which provided at a powder supply port (outlet) of the tank 41 to open and close the powder supply port at a command from the drive controller 12 ([0062]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kubo to provide a drainage system to collect powder when the component exposing/raising out the powder bed. Doing so would be possible to improve the efficiency of the additive manufacturing process. 
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered.

Applicant argues that the combination of Buerger, Bamberg, and Meess does not render claims 1-4, 6, 8, 10, 12-13, 21, and 22 unpatentable, it is not persuasive. 

Regarding arguments in claim 1 that in the teachings of Buerger the brush 7 is not coupled to the laser 4, it is not persuasive. 
For example, as illustrated in Figs. 4 and 5 in the teachings of applicant, after the manufacturing head 116 applies energy to one layer in the powder bed in Fig. 4 then in Fig. 5, the surface smoothing head 120 smooths the layer. This process is that the manufacturing head 116 is coupled to the surface smoothing head 120. 
The laser 4 and the brush 7 in Fig. 2 in the teachings of Buerger do the same thing as the manufacturing head 116 and the surface smoothing head 120. In the case of Buerger, after the powder layer 5 or the powder material contained therein has been melted with the laser beam 13 of the laser 4 in line with the shape of the component to be produced in the cross-section along the powder layer 5 and after solidification of the molten powder material to a solid layer 14, the cleaning apparatus in the form of a brush 7 is used to remove powder material from the solid layer 14 as well as from parts of the component generated previously ([0037], lines 5-13). Thus, Buerger discloses after melted powder by the laser 4 is solidified in the solid layer 14, the brush 7 is used to clean the solid layer 14. So, in the teachings of Buerger the brush 7 is coupled to the laser 4.
In summary, Buerger discloses the same structure of the laser and the smoothing/cleaning apparatus and the same working procedures of the laser and the smoothing/cleaning apparatus with Applicant’s. For one of ordinary skilled in the art, it would have been obvious to impart the same conclusions (i.e. the brush 7 is coupled to the laser 4).
Regarding arguments in claim 1 that none of Buerger, Bamberg, or Meess discloses an additive manufacturing head directly coupled to a surface smoothing head, both of which emit laser beams or electron beams and Meess does not even mention the terms “laser”, “electron”, or “beam”, it is not persuasive.
Buerger already discloses the first laser and the second laser. The missing piece from Buerger is that the first laser and the second laser are not connected by a mounting coupling or an articulating arm (for example, a robotic arm).  
Meess discloses multi-tool manufacturing system that executes in a three-dimensional build volume (ABSTRACT). Meess discloses one tool can be an additive manufacturing system. Additive manufacturing (AM), also known as solid free form fabrication or 3D printing, refers to any manufacturing process where three-dimensional objects are built up from raw material (generally powders, liquids, suspensions, or molten solids) in series of two-dimensional layers or cross-sections. An example of additive manufacturing is Fused Filament Fabrication (FFF) ([0004]).
Meess discloses that, the multi-tool manufacturing system 100 (as shown in Fig. 1A) can include two robots, e.g., robots 112a and 112b, that perform additive manufacturing. A robot is any automated independently moving mechanism sub-system that performs manufacturing operations. Different manufacturing operations can include, for example, additive manufacturing or 3D printing, milling, assembly, hot staking, subtractive manufacturing, part removal, bot-swapping, or other manufacturing processes ([0028], lines 1-9).
Thus, in the teachings of Meess, the multi-tool manufacturing system 100 can be used for three-dimensional objects being built up from raw material (generally powders, liquids, suspensions, or molten solids) in series of two-dimensional layers or cross-sections other than Fused Filament Fabrication (FFF) (i.e. FFF is only an example in the teachings of Meess).  
Further, Meess discloses that, as illustrated in Fig. 1A, the multi-tool manufacturing system 100 includes a build platform 106, one or more robot carriages 108a-108b, one or more platform carriages, e.g., platform carriage 110 of Fig. 1B, one or more robots 112a-112b, and a support, e.g., support 118 of Fig. 1B. In some implementations, the multi-tool manufacturing system 100 can include an enclosure that houses the build platform and the robots ([0024], lines 1-9).
Here, the support 118 is a mounting coupling or one portion of an articulating arm.   
In summary, Meess discloses that, the additive manufacturing head is moveably coupled (directly) to the surface smoothing head by an articulating arm or member as a mounting coupling. 

Applicant argues that the combination of Buerger, Bamberg, Meess, and Buller does not render claims 11, 14 and 15 unpatentable, it is not persuasive. 

Regarding arguments in claim 15 that the cited portion of Buller fails to expressly or necessarily disclose a movable cover that is movable between open and closed positions, it is not persuasive. Buller discloses that, in some embodiments (related to powder recycling), the powder may be collected by a drainage system though one or more drainage ports (or outlets) that drain powder from the powder bed into one or more drainage reservoirs. The powder in the one or more drainage reservoirs may be re-used (e.g. after filtration and/or further treatment) (col. 112, lines 16-20). For one of ordinary skilled in the art, it would have been obvious that the port (or the outlet) of the drainage system in which has a moveable cover is opened in an open position to allow powder to drain into the drainage reservoir and is closed in a closed position after powder finishing draining (i.e. after the portion of the component is exposed). 
In other words, for a purpose to reuse powder in the reservoir, a controlled moving cover or lid or plate is necessary for opening or closing the outlet of the reservoir.   
For further consideration and clarification, the reference of Kubo (US 2001/0045678) is introduced to render the new ground rejection in this office work.

Applicant argues that the combination of Buerger, Bamberg, and Meess does not render claims 16-18 and 23 unpatentable, it is not persuasive. 

Regarding arguments in claim 16 that in the teachings of Buerger the brush 7 is not coupled to the laser 4, it is not persuasive. 
For example, as illustrated in Figs. 4 and 5 in the teachings of applicant, after the manufacturing head 116 applies energy to one layer in the powder bed in Fig. 4 then in Fig. 5, the surface smoothing head 120 smooths the layer. This process is called that the manufacturing head 116 is coupled to the surface smoothing head 120. 
The laser 4 and the brush 7 in Fig. 2 in the teachings of Buerger do the same thing like the manufacturing head 116 and the surface smoothing head 120 do. In the case of Buerger, after the powder layer 5 or the powder material contained therein has been melted with the laser beam 13 of the laser 4 in line with the shape of the component to be produced in the cross-section along the powder layer 5 and after solidification of the molten powder material to a solid layer 14, the cleaning apparatus in the form of a brush 7 is used to remove powder material from the solid layer 14 as well as from parts of the component generated previously ([0037], lines 5-13). Thus, Buerger discloses after melted powder by the laser 4 is solidified in the solid layer 14, the brush 7 is used to clean the solid layer 14. So, in the teachings of Buerger the brush 7 is coupled to the laser 4.
In summary, Buerger discloses the same structure of the laser and the smoothing/cleaning apparatus and the same working procedures of the laser and the smoothing/cleaning apparatus with Applicant’s. For one of ordinary skilled in the art, it would have been obvious to impart the same conclusions (i.e. the brush 7 is coupled to the laser 4).
Regarding arguments in claim 16 that none of Buerger, Bamberg, or Meess discloses an additive manufacturing head directly coupled to a surface smoothing head, both of which emit laser beams or electron beams and Meess does not even mention the terms “laser”, “electron”, or “beam”, it is not persuasive.
Buerger already discloses the first laser and the second laser. The missing piece from Buerger is that the first laser and the second laser are not connected by a mounting coupling or an articulating arm (for example, a robotic arm).  
Meess discloses multi-tool manufacturing system that executes in a three-dimensional build volume (ABSTRACT). Meess discloses one tool can be an additive manufacturing system. Additive manufacturing (AM), also known as solid free form fabrication or 3D printing, refers to any manufacturing process where three-dimensional objects are built up from raw material (generally powders, liquids, suspensions, or molten solids) in series of two-dimensional layers or cross-sections. An example of additive manufacturing is Fused Filament Fabrication (FFF) ([0004]).
Meess discloses that, the multi-tool manufacturing system 100 (as shown in Fig. 1A) can include two robots, e.g., robots 112a and 112b, that perform additive manufacturing. A robot is any automated independently moving mechanism sub-system that performs manufacturing operations. Different manufacturing operations can include, for example, additive manufacturing or 3D printing, milling, assembly, hot staking, subtractive manufacturing, part removal, bot-swapping, or other manufacturing processes ([0028], lines 1-9).
Thus, in the teachings of Meess, the multi-tool manufacturing system 100 can be used for three-dimensional objects being built up from raw material (generally powders, liquids, suspensions, or molten solids) in series of two-dimensional layers or cross-sections other than Fused Filament Fabrication (FFF) (i.e. FFF is only an example in the teachings of Meess; If the multi-tool manufacturing system of Meess is only designed for FFF, that will be an intended use (without patent-weight)).  
Further, Meess discloses that, as illustrated in Fig. 1A, the multi-tool manufacturing system 100 includes a build platform 106, one or more robot carriages 108a-108b, one or more platform carriages, e.g., platform carriage 110 of Fig. 1B, one or more robots 112a-112b, and a support, e.g., support 118 of Fig. 1B. In some implementations, the multi-tool manufacturing system 100 can include an enclosure that houses the build platform and the robots ([0024], lines 1-9).
Here, the support 118 is a mounting coupling or one portion of an articulating arm.   
In summary, Meess discloses that, the additive manufacturing head is moveably coupled (directly) to the surface smoothing head by an articulating arm or member as a mounting coupling. 

Applicant argues that the combination of Buerger, Bamberg, Meess, and Buller does not render claims 19 and 20 unpatentable, it is not persuasive. 

Regarding arguments in claim 20 that the cited portion of Buller fails to expressly or necessarily disclose a movable cover that is movable between open and closed positions, it is not persuasive. Buller discloses that, in some embodiments (related to powder recycling), the powder may be collected by a drainage system though one or more drainage ports (or outlets) that drain powder from the powder bed into one or more drainage reservoirs. The powder in the one or more drainage reservoirs may be re-used (e.g. after filtration and/or further treatment) (col. 112, lines 16-20). For one of ordinary skilled in the art, it would have been obvious that the port (or the outlet) of the drainage system in which has a moveable cover is opened in an open position to allow powder to drain into the drainage reservoir and is closed in a closed position after powder finishing draining (i.e. after the portion of the component is exposed). 
In other words, for a purpose to reuse powder in the reservoir, a controlled moving cover or lid or plate is necessary for opening or closing the outlet of the reservoir.   
For further consideration and clarification, the reference of Kubo (US 2001/0045678) is introduced to render the new ground rejection in this office work.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741